 1   NICHOLAS & TOMASEVIC, LLP             HIRALDO P.A.
                                           Manuel S. Hiraldo, Esq.
 2
     Craig M. Nicholas (SBN 178444)        (pro hac vice)
     Alex M. Tomasevic (SBN 245598)        401 E. Las Olas Boulevard
 3   225 Broadway, 19th Floor              Suite 1400
                                           Ft. Lauderdale, Florida 33301
 4
     San Diego, California 92101           mhiraldo@hiraldolaw.com
     Telephone: (619) 325-0492             (t) 954.400.4713
 5   Facsimile: (619) 325-0496
 6   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 7

 8
                      UNITED STATES DISTRICT COURT
 9
                    SOUTHERN DISTRICT OF CALIFORNIA
10
     NAZRIN MASSARO, on behalf of          CASE NO.: 3:20-cv-00510-AJB-MSB
11
     herself and all others similarly
12   situated,                             CLASS ACTION
13                 Plaintiff,              PLAINTIFF’S NOTICE OF
                                           SUPPLEMENTAL AUTHORITY
14   vs.                                   IN SUPPORT OF RESPONSE IN
                                           OPPOSITION TO DEFENDANT’S
15   BEYOND MEAT, INC., and                MOTION TO DISMISS
     PEOPLE FOR THE ETHICAL
16   TREATMENT OF ANIMALS, INC.,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
 1         Plaintiff Nazrin Massaro hereby gives notice of the following supplemental
 2
     authority in support of her Response in Opposition to Defendant’s Motion to Dismiss
 3

 4
     for Lack of Jurisdiction, [D.E. 71]: Less v. Quest Diagnostics, Inc., No. 3:20 CV

 5   2546, 2021 U.S. Dist. LEXIS 14320 (N.D. Ohio Jan. 26, 2021) (“As the Supreme
 6
     Court noted in AAPC, the general rule is that ‘an unconstitutional statutory
 7

 8   amendment 'is a nullity' and 'void' when enacted, and for that reason has no effect on

 9   the original statute.” AAPC, 140 S. Ct. at 2353 (quoting Frost v. Corp. Comm'n of
10
     Okla., 278 U.S. 515, 526-27, 49 S. Ct. 235, 73 L. Ed. 483 (1929)). If the government
11

12   debt exception provision was void at its inception in 2015, it would have no effect on

13   the pre-2015 text of the statute. Since there are no constitutional defects to the pre-
14
     2015 text, the statute's enforceability is unaffected by the amendment. The conduct
15

16   at issue here was not impacted by the exception.”). A copy of the order is attached

17   as Exhibit A.
18

19

20

21

22

23

24

25

26

27

28

                                                2
                              NOTICE OF SUPPLEMENTAL AUTHORITY
 1
     Dated: January 28, 2021
 2

 3                                           Respectfully submitted,
 4                                           HIRALDO P.A.
 5
                                        By: /s/ Manuel S. Hiraldo
 6                                          Manuel S. Hiraldo, Esq.
                                            (pro hac vice)
 7                                          401 E. Las Olas Boulevard
                                            Suite 1400
 8                                          Ft. Lauderdale, Florida 33301
                                            mhiraldo@hiraldolaw.com
 9                                          (t) 954.400.4713
10
                                             NICHOLAS & TOMASEVIC, LLP
11
                                             Craig M. Nicholas (SBN 178444)
12                                           Alex M. Tomasevic (SBN 245598)
                                             225 Broadway, 19th Floor
13
                                             San Diego, California 92101
14                                           Telephone: (619) 325-0492
                                             Facsimile: (619) 325-0496
15
                                             Email: cnicholas@nicholaslaw.org
16                                           Email: atomasevic@nicholaslaw.org
17
                                             Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
